United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Youngstown, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1477
Issued: March 11, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 5, 2010 appellant filed a timely appeal from an April 14, 2010 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury to her back causally related to factors of her employment.
FACTUAL HISTORY
On June 25, 2009 appellant, then a 53-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) alleging that she developed back pain and spasms as a
result of employment activities due to a prior accepted condition. She first became aware of the

pain in her back and realized she had an employment-related injury on February 27, 2009.1
Appellant stopped work on February 27, 2009 and returned on March 2, 2009.
In an April 21, 2009 medical report, Dr. Thomas Gemma, an osteopathic specialist, noted
that appellant had lower back surgery 15 years prior and had a progressive increase in pain and
stiffness over a two-year period, resulting in immobility. He stated that a March 13, 2009
magnetic resonance imaging (MRI) scan revealed disc dehydration at L4-L5 with loss of height
and a small posterior annular tear of the disc with some retrolisthesis of L4-L5 and L5-S1.
Dr. Gemma recommended caudal epidural steroid injections under fluoroscopic guidance to the
L4-L5, L5-S1 interspace.
In medical reports dated May 22, 2009, Dr. Michael Frangopoulos, Board-certified in
family medicine, reported that appellant had been under his care for several years due to an
October 27, 2003 work-related injury. He reevaluated appellant in February 2009 for increased
back pain, spasms and discomfort. Dr. Frangopoulos noted spondylolysis L4-L5 and L5-S1,
diagnosing lumbar strain with chronic back pain from a work-related condition. He reported that
an MRI scan of appellant’s back showed no progression of disease from 2006 to March 2009 and
that he was awaiting results from appellant’s May 15, 2009 bone scan. Dr. Frangopoulos stated
that appellant’s lumbar strain was a recurrence of her original injury, noting she had no acute
inciting incident. He recommended a caudal epidural block by Dr. Gemma and limited appellant
to six-hour workdays.
By letter dated July 16, 2009, the Office advised appellant of the deficiencies in her
claim, requesting additional factual and medical evidence. It specifically noted that she had not
claimed any new or continued work factors on her new Form CA-2 and had also filed a Form
CA-2a claim for recurrence under xxxxxx393.2
By letter dated August 14, 2009, Dr. Frangopoulos stated that he had no further
information to add to appellant’s claim. In a report dated June 22, 2009, he diagnosed lumbar
strain from a work-related condition with chronic back pain. Dr. Frangopoulos stated that
appellant’s continued spasms, pain and discomfort resulted from her earlier injury. He
recommended continued epidural management with Dr. Gemma.
By decision dated August 24, 2009, the Office denied appellant’s claim, finding that the
evidence was insufficient to establish an injury as alleged, or to identify work factors in her new
occupational disease claim.
On September 3, 2009 appellant, through her attorney, requested an oral hearing before
an Office hearing representative. She submitted a letter dated August 17, 2009 from
Dr. Frangopoulos stating that he would no longer provide medical care for her.
1

Appellant contends that she had an accepted back injury from October 27, 2003 which had been previously
resolved, claim number xxxxxx393.
2

The Office advised that if appellant was claiming a recurrence then she should pursue her claim under her prior
CA-2a claim xxxxxx393; however, if she alleged that a new back condition developed over a period of time she
should provide supporting documentation under this claim xxxxxx741.

2

At a February 12, 2010 hearing, appellant testified that she started having back problems
in 1992 and had surgery as a result, but then reinjured her back in 2003. She testified that she
did not trip, fall, slip or get hit, but her constant workday activities of standing, dragging sacks of
mail, waiting on people, lifting, bending and twisting caused her back problems to become
noticeable about two years prior. Based on the recommendation of Dr. Frangopoulos, she had
restricted herself to a six-hour workday, received caudal blocks and was administered three shots
in her back, all without success. Appellant retired on October 31, 2009. The record was held
open for 30 days.3
By decision dated April 14, 2010, the Office hearing representative affirmed the
August 24, 2009 decision as modified. While appellant had provided enough evidence to
identify her factors of employment, the medical evidence was insufficient to establish that her
back condition was causally related to factors of her federal employment.4
LEGAL PRECEDENT
An employee seeking benefits under the Act has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of the Act, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or occupational disease.6
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.7 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
3

During the hearing, appellant stated that she had also filed for recurrence of a claim, number xxxxxx769. Her
counsel stated that there had been a hearing on December 11, 2009 for her recurrence claim and that the claim on
appeal before the Board in this case was filed as a new injury.
4

Following the Office’s April 14, 2010 decision, appellant submitted additional new evidence to the Board on
appeal. As this evidence was not before the Office at the time of its final decision, the Board may not review this
evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).
5

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

6

Michael E. Smith, 50 ECAB 313 (1999).

7

Elaine Pendleton, 40 ECAB 1143 (1989).

3

statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence.9 Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee. This
medical opinion must include an accurate history of the employee’s employment injury, and
must explain how the condition is related to the injury. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested and the medical rationale expressed in support of the physician’s opinion.10
ANALYSIS
The Office accepted that appellant performed the duties of a mail processing clerk as
alleged. The issue is whether she established that the accepted employment activities caused or
contributed to her back condition. The Board finds that the medical evidence of record is
insufficient to establish that appellant sustained a back injury causally related to factors of her
employment as a mail clerk.11
On March 13, 2009 diagnostic testing was obtained by Dr. Gemma and the MRI scan of
appellant’s back revealed disc dehydration at L4-L5 with loss of height and a small posterior
annular tear of the disc with some retrolisthesis of L4-L5 and L5-S1. Dr. Gemma recommended
caudal epidural steroid injections. While he diagnosed appellant’s back condition, he did not
explain how her condition was due to her employment activities as a mail clerk. The Board has
held that medical evidence that does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.12 Without medical
reasoning explaining how appellant’s employment factors caused her back condition,
Dr. Gemma’s report is insufficient to meet appellant’s burden of proof.13
8

Victor J. Woodhams, 41 ECAB 345 (1989).

9

D.U., 61 ECAB ___ (Docket No. 10-144, issued July 27, 2010).

10

James Mack, 43 ECAB 321 (1991).

11

See Robert Broome, 55 ECAB 339 (2004).

12

C.B., 61 ECAB ___ (Docket No. 09-2027, issued May 12, 2010); S.E., 60 ECAB ___ (Docket No. 08-2214,
issued May 6, 2009).
13

C.B., 60 ECAB ___ (Docket No. 08-1583, issued December 9, 2008).

4

In medical reports dated May 22 through August 14, 2009, Dr. Frangopoulos noted that
appellant was having increased back pain, spasms and discomfort showing spondylolysis L4-L5
and L5-S1. He diagnosed a lumbar strain and chronic back pain from a work-related condition.
Dr. Frangopoulos noted appellant’s medical history, stating that she had been under his care for
several years due to an October 27, 2003 work-related injury. The MRI scan of appellant’s back
showed no progression of disease from 2006 to March 2009 and she had no traumatic incident
which might have caused this injury. Dr. Frangopoulos reported that appellant’s lumbar strain
was a recurrence of her original injury and recommended continued epidural management with
Dr. Gemma, limiting her to six-hour workdays.
The Board finds that the opinion of Dr. Frangopoulos is not well rationalized. While
briefly noting a history of appellant’s back condition, Dr. Frangopoulos did not set out adequate
detail pertaining to appellant’s prior treatment and failed to explain how appellant’s work
activities contributed to or aggravated her lumbar condition. Medical reports not containing
adequate rationale on causal relationship are of diminished probative value and are insufficient to
meet an employee’s burden of proof.14 Dr. Frangopoulos’ report failed to set out a clear
explanation of the causal connection of appellant’s lumbar strain to her factors of employment as
a mail clerk and, therefore, is of diminished probative value.
Dr. Frangopoulos’ report did not support appellant’s claim for a new occupational injury
because it suggested that her back injury was a recurrence of her earlier injury.15
Appellant alleged that her accepted duties as a mail clerk caused her back condition. Her
statements however, do not constitute the medical evidence necessary to establish causal
relationship. Neither the fact that the condition became apparent during a period of employment,
nor the belief that the condition was caused or aggravated by employment factors or incidents is
sufficient to establish causal relationship.16 Appellant’s belief that her condition was caused by
the work-related exposure is not determinative.
The record does not contain a rationalized medical report explaining how appellant’s
lumbar strain resulted from her employment factors as a mail clerk.17 As previously noted, the
Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of
its decision. On that record, appellant failed to provide evidence to prove that her lumbar strain
was causally related to factors of her federal employment and therefore, failed to meet her
burden of proof.

14

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

15

Supra note 3.

16

See Joe T. Williams, 44 ECAB 518, 521 (1993).

17

Evidence submitted by appellant after the final decision cannot be considered by the Board, although she may
submit new evidence, along with a request for reconsideration directly to the Office. 20 C.F.R. § 501.2(c)(1).

5

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
lumbar strain is causally related to factors of her employment as a mail clerk.
ORDER
IT IS HEREBY ORDERED THAT the April 14, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 11, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

